DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 16 April 2021 is acknowledged.
Claims 8 and 25-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:

Similarly for rows “ER #1, ER #3, ER #5, ER #7,” “ER #2, ER #4, ER #6, ER #8,” etc. This language is used throughout the claims.
	Regarding claims 2-7 and 9-24:
	They are dependent on claim 1 or contain similar language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0077370 In view of Lee et al. (US 2014/0327649).
	Regarding claim 1:
	Kim discloses:
A touch display device (Fig. 11) comprising: 
a touch panel (TSP) including a plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), each touch sensor group (TSG #1, TSG #2, TSG #3, TSG #4) includes a plurality of electrodes (E) and a plurality of signal lines (SL) (Fig. 11, where as can be seen there are four groups of electrodes); and 
a touch driving circuit (TDC) for sensing the touch panel (paragraphs 47-48), wherein each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) includes a first electrode row (ER #1) to a K-th electrode row (ER #K), the K being a natural number greater than or equal to 4 (shown in the figure, where although three rows are shown in each group there’s clearly space meant to show there are actually more).
Kim does not disclose: 
“wherein in each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4): 

“two or more first electrodes (VE) are arranged in each of even-numbered electrode rows (ER #2, ER #4, ER #6, ER #8) of the first to K-th electrode rows (ER #1 ER #K), and one second electrode (HE) is arranged in each of odd-numbered electrode rows (ER #1, ER #3, ER #5, ER #7) of the first to K-th electrode rows (ER #1 ER #K), wherein the second electrodes (HE) are connected to signal lines (SL) different from one another, and the first electrodes (VE) arranged in an identical column formed by the two or more first electrodes (VE) arranged in each of the even-numbered electrode rows are electrically connected to one signal line (SL) in common.”
Lee discloses:
two or more first electrodes (VE) are arranged in each of even-numbered electrode rows (ER #2, ER #4, ER #6, ER #8) of the first to K-th electrode rows (ER #1 ER #K) (e.g., Fig. 2: B11-B14, B21-B24, etc.), and one second electrode (HE) is arranged in each of odd-numbered electrode rows (ER #1, ER #3, ER #5, ER #7) of the first to K-th electrode rows (ER #1 ER #K) (Fig. 2: 110, etc.), wherein the second electrodes (HE) are connected to signal lines (SL) different from one another (as shown in Fig. 1), and the first electrodes (VE) arranged in an identical column formed by the two or more first electrodes (VE) arranged in each of the even-numbered electrode rows are electrically connected to one signal line (SL) in common (as shown in Figs. 1-2).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim the elements taught by Lee.
The rationale is as follows:
Kim and Lee are directed to the same field of art.
Kim shows a touch screen divided into quadrants. Kim has one type of electrodes in each quadrant. Lee shows an alternative electrode pattern that one of ordinary skill in the art could have substituted with predictable results.
(Note that for the rejections that follow it is assumed that Lee’s electrode pattern, e.g., Fig. 2, is duplicated in each quadrant of Kim.)
Regarding claim 3:
Kim in view of Lee discloses:
wherein in an area of each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), a size of each of the first electrodes (VE) in a row direction is smaller than a size of the second electrode (HE) in a row direction (as shown in Lee Fig. 2). 
Regarding claim 4:
Kim in view of Lee discloses a touch display device as discussed above.
Kim in view of Lee, as discussed so far, discloses:
wherein K is even (there are, e.g., four rows in Lee Fig. 2).
Kim in view of Lee does not disclose:
“the size of the second electrode (HE) corresponds to K/2 times the size of each of the first electrodes (VE).”
Nonetheless this would have been obvious to one of ordinary skill in the art.
The rationale is as follows:
The appropriate size can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 5:
Kim in view of Lee discloses:
wherein in an area of each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the number of first electrodes (VE) arranged in electrode row is identical to the number of the electrode rows in which the second electrodes (HE) are arranged (shown in Lee Fig. 2).
Regarding claim 6:
Kim in view of Lee discloses:
wherein in an area of each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), a length of the second electrode (HE) in a row direction is greater than a length of the second electrode (HE) in a column direction thereof (Lee Fig. 2). 
Regarding claim 7:
Kim in view of Lee discloses:
wherein the signal line (SL) connected to the second electrode (HE) is arranged in the column direction, and the signal lines (SL) connecting between the first electrodes (VE) arranged in an identical column are arranged in the column direction (Lee Fig. 1: the lines are in the column direction, which attaching parts in the row direction). 
Regarding claim 9:
Kim in view of Lee discloses:
wherein each of the second electrode (HE) forms one horizontal touch electrode by being electrically connected to the touch driving circuit (TDC) through one signal line (SL), and first electrodes (VE) arranged in an identical column of the two or more first electrodes (VE) form one vertical touch electrode by being electrically connected together to the touch driving circuit (TDC) through one signal line (SL) (Lee Fig. 1, 2). 
Regarding claim 10:
Kim in view of Lee discloses:
wherein K is even, and each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) includes (K/2) vertical touch electrodes and (K/2) horizontal touch electrodes intersecting the (K/2) vertical touch electrodes (Lee Fig. 2). 
Regarding claim 11:
Kim in view of Lee discloses:
wherein signal lines connected to the horizontal touch electrodes included in each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) are arranged to be adjacent to one another (see Lee Fig. 1), wherein one or more signal lines connected to the vertical touch electrodes included in one touch sensor group (TSG #1) are arranged between signal lines connected to the horizontal touch electrodes included in the one touch sensor group (TSG #1) of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) and signal lines connected to the horizontal touch electrodes included in another touch sensor group (TSG #2) of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) adjacent to the one touch sensor group (TSG #1) (this is not exactly shown by the combination because Kim discloses the multiple groups and Lee discloses the electrode and sensor line structure. Nonetheless in Lee Fig. 1 it can be seen that there is a set of horizontal lines, then vertical lines, then on the other side the other vertical and the other horizontal, so the vertical lines are arranged between the horizontal lines).
Regarding claim 12:
Kim in view of Lee discloses:
wherein one or more signal lines connected to the horizontal touch electrodes are arranged to be alternated with one or more signal lines connected to the vertical touch electrodes (this is true in the part in the row direction as per Lee Fig. 1). 
Regarding claim 13:
Kim in view of Lee discloses:
wherein in an area of each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the first electrodes (VE) are configured to be driving electrodes, and the second electrodes (HE) are configured to be sensing electrodes; or wherein in an area of each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the second electrodes (HE) are configured to be driving electrodes, and the first electrodes are configured to be sensing electrodes (Lee paragraph 68). 
Regarding claim 19:
Kim in view of Lee discloses:
wherein each of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) comprises a plurality of touch units each representing a touch coordinate point distinguished from one another, and wherein each of the plurality of touch units includes one first electrode and a portion of the second electrode with a size corresponding to the one first electrode (this distribution is shown in the data mapping of, e.g., Lee Fig. 5). 
Regarding claim 20:
Kim in view of Lee discloses:
wherein the plurality of signal lines include a signal line overlapping one or more the second electrode and not overlapping the first electrode (Lee Fig. 1: the signal lines for the second electrodes don’t overlap the first electrodes, but go to the side). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee, and further in view of Kim et al. (US 2013/0342770; hereafter Kim ‘770).
Regarding claim 2:
Kim in view of Lee discloses: 
wherein the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4) include a first touch sensor group (TSG #1) and a second touch sensor group (TSG #2) (Kim Fig. 11).
Kim in view of Lee does not disclose:
“the plurality of signal lines (SL) connecting the plurality of electrodes included in the first touch sensor group (TSG #1) to the touch driving circuit (TDC) overlaps an area of the second touch sensor group (TSG #2), and is insulated from the plurality of electrodes (E) included in the second touch sensor group (TSG #2) in the touch panel (TSP).”
Kim ‘770 discloses:
the plurality of signal lines (SL) connecting the plurality of electrodes included in the first touch sensor group (TSG #1) to the touch driving circuit (TDC) overlaps an area of the second touch sensor group (TSG #2), and is insulated from the plurality of electrodes (E) included in the second touch sensor group (TSG #2) in the touch panel (TSP) (shown in Fig. 2: the signal lines in each row overlap the row below; including this in the structure of Kim in view of Lee would result in the claim language).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Lee the elements taught by Kim ‘770.
The rationale is as follows:
Kim, Lee, and Kim ‘770 are all directed to the same field of art.
This is just another way of setting up the signal lines, common in the art, and can, e.g., save space in the periphery of the display, allowing for a smaller bezel. One of ordinary skill in the art could have included it with predictable results.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee, and further in view of Tanaka et al. (US 2016/0132152).
Regarding claim 15:
Kim in view of Lee discloses a touch display device as discussed above.
Kim in view of Lee does not disclose:
“wherein the touch driving circuit (TDC) is configured to drive, when multiple touches distributedly occur in areas of at least two touch sensor groups of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the plurality of electrodes (E) included in the at least two touch sensor groups in which the multiple touches distributedly have occurred, and to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups.”
Tanaka discloses:
wherein the touch driving circuit (TDC) is configured to drive, when multiple touches distributedly occur in areas of at least two touch sensor groups of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the plurality of electrodes (E) included in the at least two touch sensor groups in which the multiple touches distributedly have occurred, and to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups (Fig.s 7A-7B, paragraphs 100-101).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Lee the elements taught by Tanaka.
The rationale is as follows:
Kim, Lee, and Tanaka are directed to the same field of art.
Tanaka discloses a technique that can be used for multiple touches, which is not specifically discussed in Kim in view of Lee. One of ordinary skill in the art could have included it to improve touch detection in this situation.
Regarding claim 16:
Kim, etc., discloses:
wherein the touch driving circuit (TDC) is configured to sense sequentially the plurality of electrodes (E) included in the at least two touch sensor groups one by one, or two or more at a time (Tanaka paragraphs 100-101).
Regarding claim 17:
Kim in view of Lee discloses a touch display device as discussed above.
Kim in view of Lee does not disclose: 
“wherein the touch driving circuit (TDC) is configured to drive, when a single touch occurs in an area of one of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the plurality of electrodes (E) included in the one touch sensor group, and to sense sequentially the plurality of electrodes included in the one touch sensor group.”
(In a way, Kim in view of Lee does disclose this, in that it senses over the whole display. Assuming this is meant to mean in the one area only, Tanaka teaches this as follows).
Tanaka discloses:
wherein the touch driving circuit (TDC) is configured to drive, when a single touch occurs in an area of one of the plurality of touch sensor groups (TSG #1, TSG #2, TSG #3, TSG #4), the plurality of electrodes (E) included in the one touch sensor group, and to sense sequentially the plurality of electrodes included in the one touch sensor group (Fig. 5, paragraph 79).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Kim in view of Lee the elements taught by Tanaka.
The rationale is as follows:
Kim, Lee, and Tanaka are directed to the same field of art.
Tanaka discloses you can sense just in a key area. Since Kim in view of Lee already has groups, each in its own area, the claimed subject matter follows, and could have been included by one of ordinary skill with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang et al. (US 2016/0349889); Nakagamawa et al. (US 2013/0265282); Teng et al. (US 2016/0162059); Kim et al. (US 2018/0348931); Wang (US 2011/0175835); Wright et al. (US 2012/0154324).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694